 VICTORIA MEDICAL GROUPBarry S. Solof, M.D., a Professional Corporation,d/b/a The Victoria Medical Group and TheWest Jefferson Medical Group and PunkinClay Stephens. Case 31-CA-10623September 24, 1982DECISION AND ORDERBY MEMBERS JENKINS, ZIMMERMAN, ANDHUNTEROn February 18, 1982, Administrative LawJudge George Christensen issued the attached De-cision in this proceeding. Thereafter, Respondentfiled exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,iand conclusions of the Administrative Law Judgeand to adopt his recommended Order, as modifiedherein.We agree with the Administrative Law Judgethat Respondent violated Section 8(a)(l) of the Actby discharging employees Einhorn, Frazier,LeBlanc, Stephens, and Sykes because they en-gaged in protected activity within the meaning ofSection 7. These employees were discharged forrefusing to work until management heard theirgrievances. These grievances concerned amongother things, the lack of supervision of the employ-ees' paramedical responsibilities, a matter plainlyaffecting the terms and conditions of their employ-ment, and their insistence that they be heard wasprotected activity.2Cf. Crenlo, Division of GF Busi-ness Equipment, Inc., 215 NLRB 872, 878-879' Respondent has excepted to certain credibility findings made by theAdministrative l aw Judge It is the Board's established policy not toioverrule an administrative law judge's resolutions with respect to credi-bility unless the clear prepionderance of all of the relevant -vidence con-vinces us that the resolutions are incorrect Standard Drn Wall Producti.Inc.. 91 NLRIl 544 (1950). enfd. 188 F 2d 3f2 (3d Cir. 1q1) We havecarefully examined the record and find no basis for reversing his findingsF urther, we find no basis for Respondent's contention that the Admin-istratise Law Judge's review and application of the esidence demon-strates prejudice 'with respect to the parties or the merits of the caseWe hereby coirecl, however, the following inadvertent but nondisposi-tive errirs by the Admtnistrative Lass Judge: (I) Cintrary to the Admin-istrative Law Judge, the record contains nothing to indicate Ihe legalratio of supervisors to nurse practitioners; (2) the record does not supportthe Administrative l.aw Judge's assertion that oni October 27, 1980, thereceptionists at Respondent's Victoria clinic arrived 10 minutes after phy-sician assistant LeBlanc; and (3) Supervisor Ash did inot open the Octo-her 20 afternoon meeting by berating L eBlanc.2 We do not rely on the Administrative Law Judge's statement, whichRespondent disputes. that Respondent "concedes the five were furtheringa group itcrest " However, we find, in agreement with the Admin-istrative Law Judge, that they were264 NLRB No. 19(1974), enfd. in pertinent part 529 F.2d 201 (8thCir. 1975).3We find it unnecessary to decide whetherLeBlanc's conduct of closing the doors of theclinic and placing a sign on the front door of theclinic announcing that it would open at 10 a.m. in-stead of 8:30 a.m. was protected or unprotected.4Respondent did not differentiate between that con-duct and LeBlanc's protected activity which heshared with the other discharged employees. More-over, it discharged all of them because they persist-ed in pursuing their grievances and refused toreturn to work until they were heard. Respondent'sconduct in seeking to persuade all five employees,including LeBlanc, to return to work after it knewof his separate conduct, as well as its contentionthat the employees all "terminated themselves" byrefusing to return to work, clearly establishes thatthe door incident was not the reason for any of thedischarges.THE REMDI)\YWe agree with the Administrative Law Judgethat the adequacy of Respondent's offers of rein-statement to some of the discharged employeesshould be disposed of in the compliance stage ofthis proceeding. See Charles H. McCaulcy' .4sso-ciates, Inc., 248 NLRB 346, fn. 2 (1980).5In accordance with Sterling Sugars. Inc., 261NLRB 472 (1982). we shall modify the Administra-tive Law Judge's recommended Order by addingthe requirement that Respondent expunge from itsrecords any references to the discharges of the fivedischarged employees. We shall also modify theAdministrative Law Judge's broad cease-and-desistlanguage, as we do not find Respondent's conductto meet the test set forth in Ilicknmoit Foods. Inc..242 NLRB 1357 (1979), for the imposition of suchan order.I We agree ilth the Adlminliratise L as Juldge hi t he rniploec, didnot constitute a labor organuatlon and thu, saEr c not Icqtlircd Ito glcnotice under Sec. 8(g) of an intended vwork stoppage Reprudcllt c\-cepis. hwescer, to certain language used h. the A dniiiilai tiltc I.a sJudge that in its iers could be read al unrpl\Nc thatII Sc SgI iapplic,onel to w\ork stoppa;ges in support (i hbarglininog Icnl, rlld e dEn nolconsider his discussion of Sec Sig) could he so conlstruedt. oii f colursc.such a conc lusion ssould he illcrrelt Orunr cl ir l)l!tri' r (C;lrilo (iPainers No.\ 48. Inhirnatrinal IohcrhiinisdS qf Paiin.rh ald tIhied I'ird,.4FI,-CIO (Sraint Joseph lispitrib 243 NilRB e9. 01l ,I I 17 tIt4 Member Hunter does not condone nor s.ould he find proie,..il I11emplo)ee's conduclt II barring an Cmployer's premli se to Ih, pulbli .a11dIinforming the public that the premi es v c er e closed Firhoexer tie ilnr,.in agreement with his oll;figues, that here Responderll tis h.irgci 1 ll themployees. incliding I cllanc. fior elngaging ia .1acXti ts ,eklig iopursue their griesalnCs Ilii s %15,s cle.'r in ii -irtiedil plh etc li llidunder the Act A.ccordingl siricC on this reconllI it is i ihblshlcd Itli Ia lhclosing of the clinic doors %was not a reason fi.r ians , Ihc ernlpl isc dlicharges. emhber Hunter concurs in the finding of ai s1 il it 1 in thi, casea Member Jenkins r ruld Cormpule intler st i Alls hlkpall i.ill. i iaccordance with his dissent in Olhnmpiic Midicral ( orporrinimn. 2(50 NI RBH 14I(190)-- DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied and restated in full below, and hereby ordersthat the Respondent, Barry S. Solof, M.D., a Pro-fessional Corporation, d/b/a The Victoria MedicalGroup and The West Jefferson Medical Group,Los Angeles, California, its officers, agents, succes-sors, and assigns, shall:1. Cease and desist from:(a) Threatening to terminate, or terminating, itsemployees for withholding their services whilethey attempt to present and secure a remedy to acommon, work-related grievance or complaint in amanner which is neither unlawful nor improperunder the Act.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2. Take the following affirmative action:(a) Offer Elissa Einhorn, Jan Frazier, WhitneyLeBlanc, Punkin Clay Stephens, and FletcherSykes immediate and full reinstatement to theirformer positions or, if such positions no longerexist, to substantially equivalent positions, withoutprejudice to their seniority and other rights andprivileges previously enjoyed, and make themwhole for any loss of earnings and benefits result-ing from the discrimination practiced against themin the manner set forth in the section entitled "TheRemedy."(b) Expunge from its files any reference to theirdischarges on October 27, 1980, and notify them inwriting that this has been done and that evidenceof these unlawful discharges will not be used as abasis for future personnel actions against them.(c) Preserve and, upon request, make available tothe Board or its agents, for examination and copy-ing, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.(d) Post at its premises in or near Los Angeles,California, copies of the attached notice marked"Appendix."6Copies of said notice, on forms pro-vided by the Regional Director for Region 31,after being duly signed by an authorized repre-F In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals. the words in the notice reading "Posted byOrder of the National l.abor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National L abor Relations Board "sentative of Solof, shall be posted immediatelyupon receipt thereof, and be maintained by Re-spondent for 60 consecutive days thereafter, inconspicuous places, including all places where no-tices to employees are customarily posted. Reason-able steps shall be taken by it to ensure that saidnotices are not altered, defaced, or covered by anyother material.(e) Notify the Regional Director for Region 31,in writing, within 20 days from the date of thisOrder, what steps Solof has taken to comply here-with.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.WE WILL NOT discharge or otherwise disci-pline you for withholding your services whileyou seek to present and secure a remedy to acommon, work-related grievance or complaintin a manner which is neither unlawful nor im-proper under the Act.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce you in theexercise of your rights under Section 7 of theAct.WE WILL offer Elissa Einhorn, Jan Frazier,Whitney LeBlanc, Punkin Clay Stephens, andFletcher Sykes immediate and full reinstate-ment to their former positions. if necessary ter-minating their replacements, or, if such posi-tions no longer exist, to substantially equiva-lent positions, without prejudice to their se-niority or other rights and privileges previous-ly enjoyed, and WE WILL make those employ-ees whole, with interest, for any losses inwages and benefits they suffered by virtue oftheir termination for withholding their serviceswhile they sought to meet with us to secure afavorable remedy to their complaints overtheir rates of pay, wages, hours, and workingconditions.WE WILL expunge from our files any refer-ence to the disciplinary discharges of thoseemployees on October 27, 1980. and WE WILLnotify them that this has been done and thatevidence of these unlawful discharges will not100 VICTORIA MEDICAL GROUPbe used as a basis for future personnel actionsagainst them.BARRY S. SOLOF, M.D., A PROFES-SIONAL CORPORATION, D/B/A THEVICTORIA MEDICAL GROUP AND THEWEST JEFFERSON MEDICAL GROUPDECISIONSTATEMENT OF THE CASEGEORGE CHRISTENSEN, Administrative Law Judge:On August 18, 1981, 1 conducted a hearing at Los Ange-les, California, to hear issues raised by a complaint issuedon January 18, 1981, based upon a charge filed byPunkin Clay Stephens on November 7, 1980.'The complaint alleged the Respondent Barry S. Solof,M.D., a professional corporation doing business as theVictoria Medical Group (Victoria) and the West Jeffer-son Medical Group (Jefferson), violated Section 8(a)(1)of the National Labor Relations Act, as amended (Act),by terminating the employment of Elissa Einhorn, JanFrazier, Whitney LeBlanc, Stephens, and Fletcher Sykesfor engaging in concerted activities protected under Sec-tion 7 of the Act.The Respondent replied the complaint should be dis-missed because:I. The five employees named in the complaint failed tocomply with the notice provisions of Section 8(g) of theAct.2. The Respondent did not terminate the five employ-ees, they voluntarily quit their employment.3. If terminated, the five were terminated for engagingin conduct unprotected by the Act.4. In the event findings are entered the five were ter-minated for engaging in concerted activities protectedunder Section 7 of the Act, they are not entitled to rein-statement or backpay because of their misconduct.The issues are: (I) Whether the notice requirement ofSection 8(g) of the Act apply to the five employeesnamed in the complaint; (2) whether they quit or wereterminated; (3) if terminated, whether they were termi-nated for conduct not protected under the Act; and (4) ifthey were terminated for engaging in conduct protectedby the Act, whether they engaged in misconduct whichdisqualifies them from reinstatement and backpay.The parties appeared by counsel at the hearing andwere afforded full opportunity to adduce evidence, ex-amine and cross-examine witnesses, argue, and file briefs.The General Counsel argued orally immediately prior tothe close of the hearing and the Respondent filed a brief.Based on my review of the entire record, observationof the witnesses, perusal of the oral argument, the brief,and research, I enter the following:I Read 1980 after all further date references omitting the yearFINDINGS OF FACTI. JURISDICTIONThe complaint alleges, the answer failed to deny,2andI find that at all pertinent times the Respondent was aCalifornia corporation with an office and principal placeof business in Los Angeles, California, where it was en-gaged in providing primary outpatient medical care; thatit annually derived gross revenues in excess of $250,000;and that it annually derived revenues in excess of $10,000from Medi-Care, a federally funded program.Based on the foregoing, I find and conclude that attimes pertinent the Respondent was an employer en-gaged in commerce in a business affecting commercewithin the meaning of Section 2 of the Act.II. THE ALLEGED UNFAIR LABOR PRACTICESA. FactsAt times pertinent Solof owned and operated two clin-ics in Los Angeles, California. The clinics provided pri-mary outpatient diagnosis and treatment' to ambulatorypatients. Patients with serious or acute problems were re-ferred to specialists or hospitals. In mid-October, the Re-spondent employed five full-time physician assistants(PAs), two part-time PAs, and one full-time nurse practi-tioner (NP) at the two clinics.4Solof maintained an office at Jefferson and spent moretime there than at Victoria.5PA Stephens worked fulltime at Jefferson; PA Frazier worked part time at Jeffer-son, with the expectation she would be placed on fulltime when and if the practice there increased sufficientlyto warrant her full-time employ; PAs Arnie Judkins,6LeBlanc, and Sykes and NP Einhorn worked full timeand PA Washington worked part time at Victoria. Sup-porting nurse and clerical staff were also employed atthe two clinics. No supervisory licensed MD officed atVictoria, although an elderly, supervisory licensed, semi-retired cardiologist7theoretically supervised some of thePAs there. At some time prior to mid-October, the Re-spondent contracted with Sierra Management Company,jointly owned by Paul Ash and Richard C. Harding, tosupply personnel management, including the hiring, dis-charge, and setting of wage rates, holidays, vacations.benefits, and terms and conditions of all employees, in-cluding the PAs and NP, billing and collection of ac-counts receivable, purchasing, payment of accounts pay-able, taxes, etc. Solof and Judkins screened prospectivehires for medical aptitude and qualifications and Ash and2 Under Sec. 102.20 of the Rules and Regulations of the NationalLabor Relations Board, Series 8, as amended, a failure to deny a com-plaint allegation is treated as an admission thereofa For colds, coughs, backaches. etc4 PA' and NPs, after completing certain academic requirements, arelicensed by the State of California to diagnose and treat patients for phys-ical complaints, provided they are not autonomous, i.e.. that they workunder the supervision of an MD licensed as a PA and NP super' isor, ona ratio of one to twos He did not spend full time at the clinics, he also engaged in outsidepractice.6 Judkins was classified as chief PA' Dr Louis FreibrunI01 DECISIONS OF NATIONAL LABOR RELATIONS BOARDHarding set their wages and other terms of employ-ment.8Solof spent the latter part of September and first halfof October in Europe, vacationing and attending a medi-cal conference: during the same period, Freibrun washospitalized with a heart condition. While Solof contact-ed a physician who agreed to take over his work duringhis absence abroad (Dr. Gornell), the necessary certifica-tion Gornell needed to qualify as a supervisory physicianwas not obtained prior to or during the time Solof wasabroad. A pediatrician who worked at Jefferson prior toits sale to Solof, while qualified and licensed to supervisePAs, left the clinic in June and ceased providing supervi-sion thereafter. Subsequent to the cessation of employ-ment of the PAs and NP herein involved, the services ofa physician qualified to supervise PAs, Dr. Calaveras,were provided at Victoria. Thus while the PAs and NPhad a list of specialists and hospitals where they couldrefer patients during a period beginning with Solof's de-parture for Europe (approximately September 19) andending with his return (on about October 20), during thatperiod the PAs and NP worked with little or no MD su-pervision.The PAs and NP discussed this situation among them-selves during the aforesaid period and, on Monday, Oc-tober 20, five of them met at LeBlanc's home. Einhorn,Frazier, LeBlanc, Stephens, and Sykes were in attend-ance. They discussed their concern and dissatisfactionover the extent of their medical supervision, the possibleeffect on their licenses, and potential legal liability, andwent on to discuss their unhappiness over not havingwritten employment contracts, adequate malpractice in-surance coverage, their assignment to 6-day workweekswithout receipt of premium pay, their required attend-ance at meetings outside of working hours without pay,the Respondent's failure to make payments under apromised profit-sharing plan, etc. They decided to meetagain on Wednesday, October 22, and to continue an ex-ploration of their grievances or complaints and what todo about them.Einhorn, Frazier, LeBlanc, and Stephens attended theOctober 22 meeting. They went over the same subjects,decided to prepare a document setting out their com-plaints or grievances for presentation to the Respondentfor resolution, and decided to have Einhorn contact Ashand seek information concerning the operation of theprofit-sharing plan.Einhorn contacted Ash the next day; Ash scheduled ameeting after working hours on Wednesday, October 29,to explain the operation of the profit-sharing plan.During the afternoon of Friday, October 24, whileSolof was enroute to Palm Springs to visit his mother(who was hospitalized there), an acutely ill patient cameto Jefferson. Stephens became upset over her inability toreach Solof and secure his assistance in handling the pa-tient. She relayed her concern to the others she met withearlier and they agreed to meet on Sunday, October 26,and determine a course of action.I I find at times pertinent Solof. Ash. Harding, and Judkins Were su-pervisors and agents of the Respondent acting on its behalf within themeaning of Sec 2 of the ActThe five who attended the first (October 20) meetingattended the October 26 meeting. They decided to seek ameeting with Solof prior to the commencement of anywork the following morning and at that meeting discussthe inadequacy of their medical supervision, try to secureagreement on a specific supervisor schedule duringworking hours, and to secure his agreement to a secondmeeting for discussing and resolving the balance of theircomplaints or grievances.Stephens telephoned Solof's home, spoke with hisroommate (David Salyer), and told Salyer to tell Solofthey wanted a meeting with Solof at Victoria at 8:30 thefollowing morning (Monday, October 27) before theycommenced work to discuss a problem which deeplyconcerned them. This was the only notice the five gavethe Respondent prior to October 27. Salyer relayed themessage to Solof. Solof conferred with Ash; Ash sug-gested Solof go to work at his regular time at Jeffersonand then proceed to Victoria and find out what wasgoing on. Solof assented. Ash then contacted Hardingand suggested Harding proceed to Victoria the followingmorning. Harding assented.Victoria normally opened for business at 8 a.m.LeBlanc was the first PA to arrive the morning ofMonday, October 27 (through the back door), about 8a.m. When the receptionist arrived (about 0 minuteslater, and again through the back door), LeBlanc toldher there was going to be a meeting with Solof thatmorning and not to open the front doors to patients untilit was over. Noting through the glass partition severalpatients were outside the front doors waiting, LeBlancexited through the rear door, went to the front, told thewaiting patients the clinic would not be open until later,and wrote out and posted a sign on the front doors stat-ing the clinic would not open that day until 10 a.m. LeB-lanc returned to the clinic through the rear door. Ash ar-rived through the rear door about 8:30 a.m. and askedwhy the front doors were closed. The receptionist in-formed him LeBlanc told her not to open the doors be-cause there was going to be a meeting. Ash went toLeBlanc and asked him what this was about a meeting.LeBlanc responded the PAs and NP had requested thatSolof meet with them at Victoria to discuss the problemthe PAs and NP were having with medical supervision.Ash responded there were patients to be seen and, if ameeting were desired, it would have to be scheduled andheld at another time. LeBlanc stated some matters hadcome up which required immediate resolution by Solofwhich were medical matters, not adminiistrative. Ash re-peated there was work to be done, there was not goingto be any meeting at that time. and directed the recep-tionist to open the front doors (which she did). At orabout that time Frazier arrived for the meeting, contact-ed LeBlanc, the two made photocopies of a documentFrazier prepared setting out the grievances or complaintsof the PAs and the NP.9Seeing Frazier, Ash asked her9 The document set out griwc nces \oercr (1I) medical supcrvision; (2)required unpaid attiendalce at mnectings; (3) nialpraictl e Iuvurance: (4)written empltoyment lonliractsi (5i pirfil shjring (b) sv.rc timc paN, (7)hospital and surgical insurance; (K) pand acationls: (ua paid sick lease:Coflintued102 VICTORIA MEDICAL GROUPwhat she was doing at Victoria. Frazier replied she wasthere to attend the meeting. Ash directed her to get overto Jefferson and go to work or she would not be paid.Einhorn and Sykes arrived at or about that time, as didHarding. Both LeBlanc and Einhorn told Ash theyneeded to meet with Solof, there were a number of prob-lems they wished to discuss with him and resolve. Ashstated there was not going to be any meeting, Solof wasat his office at Jefferson, there were patients there atVictoria to be seen, and directed the four to go to work.The four reiterated their position that they wanted to seeSolof, and see him now, before going to work, an-nounced they were going over to Jefferson to see him,went to their autos, and proceeded to Jefferson. Ashtelephoned Solof, advised him the four were coming, andhe and Harding went to their autos and proceeded toJefferson.When the four arrived at Jefferson, they went intoSolors office. Einhorn informed Solof the group hadseveral problems they wanted to discuss with him andresolve, particularly their medical supervision. Solof re-plied he was not aware there was any problem.At or about that time Ash and Harding walked in andAsh stated he could not have this, there were patientswho needed to be seen, the PAs and NP should get towork, and if they wanted a meeting, they would have toschedule it outside of working hours. The four respond-ed their main problem was medical, not administrative,and required Solof for resolution. Ash stated there wasnot going to be any meeting and suggested Solof leavethe office and start seeing patients, which he did. Frazierstated they needed to meet now. Ash replied she was aprobationary employee,10 she was fired, to get off thepremises, and he would consider the other three termi-nated if they did not get back to work. Frazier repliedshe was not leaving until they had a meeting. Ash saidhe would call the police and have her removed if she didnot leave. LeBlanc stated this was getting ridiculous,they were not going to wait for the police, and the fourleft.LeBlanc and Sykes returned to Victoria to pick uptheir personal belongings and instruments. As they wereleaving the clinic, Solof arrived.'I Solof stated he wassorry the whole thing happened, that they should nothave defied Ash, but he thought it could be straightenedout. LeBlanc replied they all had been fired and he andSykes proceeded to LeBlanc's home. Einhorn and Fra-zier also went there.(10) paid holidays; (11) 30-day termination notice; (12) grievance proce-dures: (13) reimbursement for professional license fees and dues, and (14)cost-of-living increasesto Frazier was within her first 3 months of employment. the Respond-ent's probationary period.I After the four left Jefferson, Ash suggested closing Jefferson for theday and Solof going to Victoria to handle the patients there (Victorianormally handled a much higher number of patients daily than Jeffersondid). Solof complied with the suggestion. Since Judkins did not report forwork on October 27 and Washington was not scheduled to work thatday, none of the PAs or NP worked that day.At or about 9:30 a.m. Stephens and her roommate,Shawnee Isaac-Smith,t2arrived at Jefferson.L3Ash andHarding were still there (Solof had departed for Victo-ria). Stephens asked where Solof was and what happenedat the meeting. Ash replied there was not any meeting,Solof's location was not any concern of hers, and direct-ed her to get to work or she was terminated. She saidshe wanted to make a telephone call, telephonedLeBlanc, and learned he, Sykes, Frazier, and Einhornhad been terminated for insisting on meeting with Solofand discussing their complaints or grievances beforegoing to work. Stephens informed Ash she was part ofand supported the group and was not going to workuntil Solof met with the group and got the medical su-pervision issue resolved. Ash replied, if she were notgoing to work, to leave the premises or he wouldsummon the police and remove her. Stephens collectedher belongings and went to LeBlanc's home.After Stephens arrived at LeBlanc's home, the fiveconferred and decided to contact Solof to see if theycould schedule a meeting with him to resolve theirgrievances or problems, which now included their termi-nations. Stephens was authorized by the others to con-tact Solof and see what she could arrange. Stephensreached Solof by telephone about 11 a.m., stated the fivewanted to return to work and asked Solof to reinstatethem and schedule a meeting to discuss their grievancesor problems. Solof replied he was not sure anyone hadbeen terminated, he did not want them terminated, andhe would have Ash telephone them. Stephens stated allfive were at LeBlanc's home and could and would returnto work in 5 minutes if told to report. Solof stated hewould contact Ash and probably have them all back towork by noon.Ash subsequently telephoned LeBlanc's home andspoke to LeBlanc. He told LeBlanc personnel had beenrecruited to replace the five the following day and sug-gested the five attend the meeting previously scheduledfor 5:30 p.m., Wednesday, October 29. LeBlanc repliedthe five wanted to meet as soon as possible and Ashagreed to meet with them at 5:30 p.m. that day.The 5:30 p.m. meeting was attended by Solof, Ash,Harding, Isaac-Smith, Stephens, LeBlanc, Sykes, Ein-horn, and Frazier. Ash opened the meeting by beratingLeBlanc for telling the Victoria receptionist not to openthe doors at or about 8:10 a.m. and posting the sign stat-ing the clinic would not open until 10 a.m. Stephens re-sponded they were not there to discuss that, but theproblem the PAs and NP were having with inadequatemedical supervision. Solof stated he was unaware of anyproblem with their supervision, he did not want thatkind of a problem, and he certainly wanted to work onand resolve it. Either Ash or Harding stated theythought the employees' real concern was their nothaving received any profit-sharing payments. One of theemployees responded that was not so, they wanted tofocus on the problem they were having with their medi-12 Isaac-Smith was employed by the Respondent at Jefferson as itsoffice manager.1i Stephens, who lived in Malibu, was prevented by a freeway acci-dent from reaching Victoria for the presumed meeting with Solof103 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcal supervision and resolve the balance of their problemslater. Copies of the document listing the employees'grievances or problems was distributed to Solof, Ash,and Harding.The management representatives caucused. When theyreturned, Solof stated he did not want any supervisionproblems. Ash stated Solof had been considering the ac-ceptance of an offered appointment as the medical direc-tor of a hospital and it appeared he could not accept theproffered appointment but would have to devote fulltime to the clinics. Ash went on to say if Solof spent allhis time at the clinics, the Respondent would have toreduce the number of PAs and NPs it employed or finan-cial problems would arise. Ash then announced manage-ment was going to review its needs, decide who andhow many PAs and NPs it wished to employ, and thathe would, beginning on Wednesday, call those individ-uals the Respondent decided to recall to individual inter-views, at which time management would discuss anygrievances or complaints each one had.The five employees caucused, decided to stick togeth-er, informed management they came to the meeting inthe belief that, in his earlier telephone conversation withStephens, Solof agreed to reinstate them and to meetwith them to discuss and attempt to resolve their griev-ances, that their grievances were group grievances, andthat they wished to discuss and resolve their grievancesas a group, not individually.Ash replied they terminated themselves when they re-fused to go to work, they were not reinstated, any rehirewould be selective, and any discussions would be indi-vidual.LeBlanc responded the group came there to discusstheir grievances as a group and that was the only waythey were going to discuss them.Ash stated he would contact those individuals the Re-spondent wished to reinstate individually, and the meet-ing broke up.14B. Analysis and Conclusions1. The notice issueSection 8(g) of the Act requires any labor organizationrepresenting the employees of a health care institution,and seeking through collective bargaining to secure theagreement of that institution to changes in those employ-ees' rates of pay, wages, hours and working conditions,to give written notices to mediation and the institutionprior to calling the employees it represents out on strikein support of its demands.The Respondent argues it is a health care institution;that the five employees named in the complaint were alabor organization within the meaning of Section 8(g) ofthe Act; that when the five failed or refused to workuntil and unless Solof met with them to discuss and re-14 The above findings are based primarily on the testimony ofLeBlanc, Stephens. and Frazier. who impressed me as honest, forthrightwitnesses, plus the substantial corroboration furnished by Solof and Ashand the parties' stipulation that Sykes and Einhorn would testify the sameas L.e Blanc, Stephens, and Frazier with respect to the employee meet-ings on October 20, 22, and 26 and the employee-management encountersand meetings of October 27, were they called to testify.solve their complaints or grievances, they engaged in astrike; that they failed to serve the requisite 8(g) noticeon the Respondent and mediation agencies prior to en-gaging in that strike; and that by such failure they for-feited any rights they might otherwise have had underSections 7 and 8(a) of the Act."'The Board and the courts repeatedly have held thatemployees who withhold their services while attemptingto resolve a common grievance do not constitute a labororganization within the meaning of Section 8(g) of theAct and therefore are not required to comply with thenotice provisions of that section nor are they subject tothe penalties of Section 8(d). 6The five employees named in the complaint failed orrefused to go to work on October 27 while they sought ameeting with Solof for the purpose of discussing and at-tempting to resolve their common fear their licensesmight be jeopardized and they might be subjected tolegal liability due to his failure to provide adequate medi-cal supervision over their work and to secure his agree-ment to a second meeting at a later time to discuss andattempt to resolve other concerns they had over theirwages, hours, and working conditions. They neitherformed an organization nor sought a single collectiveagreement with the Respondent, as a labor organizationwould.'7I find, on the basis of those facts and the lan-guage of Section 8(g) of the Act, as interpreted and ap-plied by the Board and the courts in the cases citedabove, the five did not constitute a "labor organization"within the meaning of Section 8(g) of the Act. I furtherfind on the same grounds that, since the five were notsubject to the notice requirement of Section 8(g) of theAct, they also were not subject to the penalties set out inSection 8(d) of the Act.2. The termination or quit issueRespondent contends the five employees terminatedthemselves by failing to go to work despite repeated re-quests to do so.I reject that contention. From the time (October 26)the five employees notified Solof of their desire to meetwith him before commencing work the following morn-ing through their October 27 terminations and reaffirma-tion thereof, the employees consistently took the positionthey were not going to work only for such time as ittook to meet with Solof to discuss and attempt to resolvetheir primary grievance, and to set a second meeting,with the obvious corollary they would go to work assoon as that meeting was concluded. Their employmentceased because Ash refused to permit the meeting to pro-i' Sec. 8(d) of the Act provides for such loss in Ihe event the requisite8(g) notice is not filed.16 Oakwood Manor. Inc.. d/b/a Danville Nursizng Home,. 254 .VLRB 907(1981): Villa Care, Inc.. d/b/a Edmonds Villa Care Center, 249 NLRB 705(1980); St. Luke's Memorial Hlospilal Inc ..L.R.B.., 623 F.2d 1173 (7thCir. 1980); Montefiore Hospital and Medical Center v. N.L.R B., 621 F.2d510 (2d Cir. 1980); N.L.R.B. tLong Beach Youth Center, 591 F.2d 1276(9th Cir. 1979); N.L.R.B. v. Rock Hill Convalesenl Center, 585 F.2d 701(4th Cir. 1978); Walker Methodi.st Residence and Iealth Care Center. Inc..227 NLRB 1630 (1977); The Masonic & Eastern Star tlome of the Districtof Columbia, 206 NLRB 789 (1973)." To the contrary, one of the issues they wished to explore at asecond meeting was the execution of individual employment contracts.104 VICTORIA MEDICAL GROUPceed, discharged Frazier for insisting it should, and dis-charged the other four for failing or refusing to go towork, until and unless the desired meeting was held.That the employees at no time voluntarily severedtheir employment is filrther demonstrated by Stephens'October 27 telephoned offer to Solof, on behalf of thefive following their termination, to return to work within5 minutes if Solof would permit them to do so (whichwas countered by Ash's telephone statement they hadbeen replaced and his subsequent reaffirmation that eve-ning they had been terminated, their offer to return towork was rejected and they would be contacted individ-ually at a later date if and when the Respondent decidedto offer rehire to any of them).On the basis of the foregoing and the preceding find-ings on which it is based, I find and conclude the fiveemployees were involuntarily terminated by the Re-spondent on October 27; they did not voluntarily quittheir employment.3. The unprotected conduct issueThe Respondent contends the question of whether thefive terminated PAs and NP were receiving adequate su-pervision by an MD licensed to provide that supervision,in the required ratios, is one for exclusive submission to,and determination by, California's Board of Quality As-surance. The Respondent also asserts LeBlanc's action oftelling several patients waiting outside of Victoria about8:15 a.m. that the clinic was not going to open until alater time and posting of a paper at the front doors re-peating that message was unlawful or improper conduct,attributable to all five of the terminated employees.The Respondent argues since the five failed or refusedto report for work on October 27 in an attempt to forceSolof to secure medical supervision by specified, quali-fied MDs in the required ratios over their work, theywere not seeking to resolve a work-related complaint orgrievance and therefore their conduct was not protectedunder the Act; with respect to the latter, the Respondentargues LeBlanc's conduct disqualifies the five from theprotection of the Act, citing Shelly & Anderson FurnitureCo. v. N.L.R.B., 497 F.2d 1200 (9th Cir. 1974).Shelly & Anderson cites four conditions which must bemet before an employee termination for engaging in awork stoppage to protest an employer practice is entitledto the remedial protections afforded by the Act; namely,(I) the employees were seeking to redress a work-relatedcomplaint or grievance, (2) they were furthering a groupinterest, (3) they were seeking a specific remedy orresult, and (4) their conduct was not unlawful or other-wise improper.The Respondent concedes the five were furthering agroup interest when they withheld their services whileseeking to meet with Solof and secure his agreement to aspecific medical supervision schedule and a further meet-ing to discuss the balance of their complaints or griev-ances (the second criteria) and sought a specific remedy,supervision by MDs licensed for such supervision, inproper ratios, during their working hours (the third crite-ria).With respect to the first criteria, I find their grievancewas work-related; in fact, it was vitally related to theirwork, since the PAs and NP were licciiscd to performtheir job functions only if they worked under the direc-tion and guidance of a licensed MD readily available toreview the symptoms disclosed by the medical historyand examinations they performed and to assure properdiagnosis and treatment of the ailments disclosed. WhileI readily agree the matter should be presented to the ap-propriate state licensing agency for review and imposi-tion of such sanctions as may be warranted, this does notmean the employees were not entitled to attempt to re-solve their complaints and grievances over that subjectthrough Solof and be denied the protections of the Actbecause they did.As to the latter, I find LeBlanc's action cannot be at-tributed to the other four; and I find his action of insuffi-cient gravity to deprive LeBlanc of the protections ofthe Act. LeBlanc acted in good faith, in the belief Solofwas going to meet with the five to resolve their primarycomplaint and set a time, date, and place for a secondmeeting, after which he and the other PAs and the NPscheduled to work at Victoria that morning could startto work and the other two PAs scheduled to work atJefferson could go there and get to work (Stephens andFrazier). He told the few waiting outside the doors tocome back later; the doors were opened by Ash at 8:30a.m., and thus that action by LeBlanc did not depriveeither the Respondent or any patients of service, and atthe most only inconvenienced a few patients for a shortperiod. The subsequent shutdown of Jefferson and limit-ed operation of Victoria came about because of Ash's ob-durate refusal to permit the PAs and NP to meet withSolof and their discharge by him for persisting in theirefforts to secure that meeting.I therefore find and conclude the five were dischargedby Ash for engaging in conduct protected by the Act,i.e., for withholding their services while attempting topresent and secure a specific remedy to a common,work-related grievance or complaint in a manner whichwas neither unlawful nor improper under the Act and,having so concluded, I further find and conclude the Re-spondent by those discharges violated Section 8(a)(l) ofthe Act. I"4. The reinstatement and backpay issueThe Respondent lastly contends the five employeesshould be barred from reinstatement and backpay be-cause of the actions of LeBlanc described in the preced-ing section of this Decision. I reiterate the conclusionstated earlier, that LeBlanc's actions cannot be attributedto the other four,' 9 and my second conclusion thatLeBlanc's action was not unlawful or otherwise improp-er to the degree it would warrant depriving him of pro-tection under the Act.'" See the cases cited in fn. 1619 There was no evidence the four were s.lalc of., authorited. or rati-fied LeBlanc's advice to the patients outside \icioria Ihe morning of Oc-tober 27 and his notice-posting. LeBlanc lestified lie acted spontaneously.seeing waiting patients outside and in the reasonahble helief it was notgoing to be possible to see them for some time, and I credit ihat lestimo-ny.105 DECISIONS OF NATIONAL LABOR RELATIONS BOARDCONCLUSIONS OF LAW1. At all pertinent times the Respondent was an em-ployer engaged in commerce in a business affecting com-merce within the meaning of Section 2 of the Act.2. At all pertinent times Solof, Ash, Harding, and Jud-kins were supervisors and agents of the Respondentacting on its behalf within the meaning of Section 2 ofthe Act.3. At times pertinent the Respondent's employees Ein-horn, Frazier, LeBlanc, Stephens, and Sykes were not a"labor organization" within the meaning of Section 8(g)of the Act and therefore were not required to satisfy thenotice requirements of that section nor be deprived ofthe protections of the Act under Section 8(d) by virtueof their failure to satisfy those requirements.4. The Respondent, by Ash's October 27 discharge ofthe five employees just named for withholding theirservices while attempting to present and secure a specificremedy from Solof to a common, work-related grievanceor complaint in a manner neither unlawful nor improperunder the Act, violated Section 8(a)(1) of the Act.5. The aforesaid unfair labor practice affected and af-fects commerce as defined in the Act.THE REMEDYHaving found the Respondent engaged in an unfairlabor practice in violation of Section 8(a)(1) of the Act, Irecommend the Respondent be directed to cease anddesist therefrom and to take affirmative action designedto effectuate the purposes of the Act. Having found theRespondent discharged Einhorn, Frazier, LeBlanc, Ste-phens, and Sykes for engaging in concerted activitiesprotected by the Act, I recommend the Respondent bedirected to offer the five reinstatement to their formerpositions, if necessary terminating any employees hiredto replace them, and to make them whole for any lossesin wages or benefits they suffered by virtue of the dis-crimination against them, with the amounts due calculat-ed in the manner set out in F. W. Woolworth Company, 90NLRB 289 (1950), and interest thereon computed in ac-cordance with the formula set out in Florida Steel Corpo-ration, 231 NLRB 651 (1977), and Isis Plumbing & Heat-ing Co., 138 NLRB 716 (1962).20[Recommended Order omitted from publication.]20 During the proceeding the Respondent contended. and attempted toestablish, that it made valid reinstatement offers to some of the five dis-charged employees subsequent to their discharges. I shall leave the issuesraised thereby to the compliance stage of these proceedings.106